369 F.2d 626
UNITED STATES of America, Plaintiff-Appellee,v.Clifford MUSTIN, Defendant-Appellant.
No. 15570.
United States Court of Appeals Seventh Circuit.
nov. 7, 1966.

Eugene D. Smith, Cincinnati, Ohio, for appellant.
Richard P. Stein, U.S. Atty., Joseph W. Annakin, Asst U.S. Atty., Indianapolis, Ind., for appellee.
Before KILEY, SWYGERT, and FAIRCHILD, Circuit Judges.
PER CURIAM.


1
The defendant was charged with fraudulently causing the interstate transportation of two forged checks in violation of 18 U.S.C. 2314.  After a jury verdict of guilty, he was sentenced to a term of imprisonment.  This appeal followed.  The sole question is whether the interstate movement of the checks was proved by proper evidence.


2
Two checks forged by the defendant and others and drawn on a Cincinnati bank were cashed by the defendant's confederates in Indianapolis.  The checks were introduced into evidence.  The Government also introduced photostatic copies made by the Cincinnati bank which the jury could find were copies of the forged checks.  This was sufficient real evidence to prove the interstate movement of the checks.  In addition, an employee of the Cincinnati bank testified as to various markings on the backs of the checks.  He gave his opinion as an expert that the markings were made by banks i Indianapolis and Cincinnati in the regular course of business and that such checks normally move either through the mails or by armored carrier.  The defendant contends that the Government was thereby permitted to prove interstate transportation by improper opinion evidence.  We are of the view that the testimony of the bank employee was proper expert testimony and that, in any event, it was merely cumulative.


3
The judgment is affirmed.